Citation Nr: 1760847	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-36 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans, Counsel







INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2016 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  Of note, the May 2016 rating decision decreased the Veteran's bilateral hearing loss rating from 60 percent to 50 percent.  The combined 60 percent rating for service-connected disabilities, however, was not decreased, and accordingly the provisions of 38 C.F.R. § 3.105(e) concerning the propriety of rating reductions are not at issue in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran has no worse than Level XI hearing impairment in his right ear and no worse than Level VI in his left ear.  


CONCLUSION OF LAW

The criteria for a disability rating for bilateral hearing loss in excess of 50 percent have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Veteran was provided a VA medical examination in April 2016.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate, as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

The Veteran has been assigned a 50 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 for his bilateral hearing loss.  He contends that he is entitled to a higher disability rating. 

The assigned evaluations for hearing loss are determined by mechanically, so nondiscretionarily, applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.

The Veteran was afforded a VA audiological examination in April 2016.  The Veteran reported that he could not talk on the phone, even with his hearing aids.  He had trouble hearing if there was an echo, e.g. in a hallway, and trouble understanding the TV.  On that occasion, puretone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
105
105+
105
105
105
8
LEFT
75
75
70
75
74
82

The VA examiner diagnosed the Veteran with sensorineural hearing loss, bilaterally.  Applying the results from the April 2016 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level XI hearing loss in the right ear and Level V hearing loss in the left ear.  Under Table VII, a 40 percent disability evaluation is provided.  

The Board observes that the pure tone threshold recorded for both of the Veteran's ears reflects exceptional hearing impairment as defined by 38 C.F.R. § 4.86(a).  This exceptional hearing impairment is in effect when each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, as noted in the April 2016 examination report.  Under 38 C.F.R. § 4.86(a), the Veteran's hearing impairment will be evaluated under either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  

Here, the Veteran's right ear hearing impairment, when evaluated under Table VIA, reveals Level XI hearing loss.  The Veteran's left ear hearing impairment, when evaluated under Table VIA, reveals Level VI hearing loss.  The Board notes that no further elevation of these numerals is sanctioned for this particular exceptional hearing pattern under 38 C.F.R. § 4.86(a) (unlike the exceptional hearing pattern contemplated by 38 C.F.R. § 4.86(b), which does allow elevation to the next higher Roman numeral).  

The results under Table VI and Table VIA show the same numeral for the Veteran's right ear, a Level XI hearing loss.  The results under Table VI and Table VIA show a higher numeral for the Veteran's left ear is found using Table VIA, a Level VI hearing loss.  Applying the results to Table VII yields a finding of Level XI hearing loss in the right ear and Level VI hearing loss in the left ear, equating to a 50 percent disability evaluation.  As such, there exists no schedular basis for a higher evaluation, and the claim must be denied.

The Board has considered the Veteran's complaints regarding the impact of hearing loss on his daily life, but, as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Lendenmann, 3 Vet. App. at 345.  Further, the functional effects of hearing loss on his daily life activities and occupational functioning have been discussed by the Veteran at his VA examination.  The Board finds that the assigned 50 percent rating fully contemplates the functional effects of this disability.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  The Veteran has not contended, and the evidence does not otherwise suggest, that his service-connected hearing loss precludes substantially gainful employment.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.


ORDER

Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


